Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 1 of 18 Page ID #:556




                                     FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT

                 CARLY LEMMON; MICHAEL MORBY,                      No. 20-55295
                 as surviving parents of Hunter
                 Morby (deceased); SAMANTHA                          D.C. No.
                 BROWN; MARLO BROWN, as                           2:19-cv-04504-
                 surviving parents of Landen Brown                   MWF-KS
                 (deceased),
                                 Plaintiffs-Appellants,
                                                                      OPINION
                                      v.

                 SNAP, INC., doing business in
                 California as Snapchat, Inc.,
                                  Defendant-Appellee.

                         Appeal from the United States District Court
                             for the Central District of California
                        Michael W. Fitzgerald, District Judge, Presiding

                           Argued and Submitted February 11, 2021
                                  San Francisco, California

                                           Filed May 4, 2021

                Before: Kim McLane Wardlaw and Carlos T. Bea, Circuit
                   Judges, and James David Cain, Jr., * District Judge.

                                   Opinion by Judge Wardlaw

                    *
                      The Honorable James David Cain, Jr., United States District Judge
                for the Western District of Louisiana, sitting by designation.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 2 of 18 Page ID #:557




                2                       LEMMON V. SNAP

                                          SUMMARY **


                                Communications Decency Act

                    The panel reversed the district court’s judgment
                dismissing on the ground of immunity under the
                Communications Decency Act (“CDA”), 47 U.S.C.
                § 230(c)(1), an amended complaint brought against Snap,
                Inc., a social media provider.

                    Plaintiffs are the surviving parents of two boys who died
                in a high-speed accident, and they alleged that Snap, Inc.
                encouraged their sons to drive at dangerous speeds and
                caused the boys’ deaths through its negligent design of its
                smartphone application Snapchat. The district court held
                that the CDA barred the plaintiffs’ claim because it sought
                to treat Snap, Inc. “as the publisher or speaker of any
                information provided by another information content
                provider.” 47 U.S.C. § 230(c)(1).

                    To determine whether § 230(c)(1) applied to immunize
                Snap, Inc. from the plaintiffs’ claims, the panel applied the
                three-prong test set forth in Barnes v. Yahoo!, Inc., 570 F.3d
                1096 (9th Cir. 2009). As to the first prong, the parties did
                not dispute that Snap, Inc. was a provider of an “interactive
                computer service.” As to the second prong, the panel held
                that the plaintiffs’ claim did not treat Snap, Inc. as a
                “publisher or speaker” because the plaintiffs’ claims turned
                on Snap, Inc.’s design of Snapchat. Plaintiffs’ negligent
                design lawsuit treated Snap, Inc. as a products manufacturer,

                    **
                      This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 3 of 18 Page ID #:558




                                     LEMMON V. SNAP                         3

                accusing it of negligently designing a product (Snapchat)
                with a defect (the interplay between Snapchat’s reward
                system and its Speed Filter); thus, the duty that Snap, Inc.
                allegedly violated sprung from its distinct capacity as a
                product designer. The duty to design a reasonably safe
                product was fully independent of Snap, Inc.’s role in
                monitoring or publishing third-party content. As to the third
                prong, the panel held that plaintiffs had not relied on
                “information provided by another information content
                provider.” In short, Snap, Inc. was sued for the predictable
                consequences of designing Snapchat in such a way that it
                allegedly encouraged dangerous behavior. Accordingly, the
                panel concluded that Snap, Inc. did not enjoy immunity from
                this suit under § 230(c)(1) of the CDA.

                    The panel declined to affirm the district court’s decision
                on the alternative ground that the plaintiffs failed to plead
                adequately in their amended complaint the causation
                element of their negligent design claim.

                   The panel reversed the district court’s Fed. R. Civ. P.
                12(b)(6) dismissal, and remanded for further proceedings.


                                        COUNSEL

                Naveen Ramachandrappa (argued), Bondurant Mixson &
                Elmore LLP, Atlanta, Georgia, for Plaintiffs-Appellants.

                Jonathan H. Blavin (argued) and Rosemarie T. Ring,
                Munger Tolles & Olson LLP, San Francisco, California;
                John B. Major and Anne K. Conley, Munger Tolles & Olson
                LLP, Los Angeles, California; for Defendant-Appellee.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 4 of 18 Page ID #:559




                4                    LEMMON V. SNAP

                                         OPINION

                WARDLAW, Circuit Judge:

                    Carly Lemmon, Michael Morby, Samantha Brown, and
                Marlo Brown (“the Parents”) are the surviving parents of
                two boys who died in a tragic, high-speed car accident. They
                sued Snap, Inc. (“Snap”), a social media provider, alleging
                that it encouraged their sons to drive at dangerous speeds and
                thus caused the boys’ deaths through its negligent design of
                its smartphone application Snapchat. We must decide
                whether the district court correctly dismissed that action
                when it concluded that the Communications Decency Act
                (“CDA”) barred the Parents’ claim because it sought to treat
                Snap “as the publisher or speaker of any information
                provided by another information content provider.”
                47 U.S.C. § 230(c)(1).

                    We conclude that, because the Parents’ claim neither
                treats Snap as a “publisher or speaker” nor relies on
                “information provided by another information content
                provider,” Snap does not enjoy immunity from this suit
                under § 230(c)(1). We therefore reverse the district court’s
                Rule 12(b)(6) dismissal of the Parents’ lawsuit and remand
                for further proceedings.

                                              I.

                    Because the district court dismissed this action pursuant
                to Federal Rule of Civil Procedure 12(b)(6), we accept as
                true the allegations contained in the Parents’ amended
                complaint and view them in the light most favorable to the
                Parents. Dyroff v. Ultimate Software Grp., Inc., 934 F.3d
                1093, 1096 (9th Cir. 2019).
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 5 of 18 Page ID #:560




                                     LEMMON V. SNAP                         5

                                             A.

                    According to the Parents’ amended complaint, Jason
                Davis (age 17), Hunter Morby (age 17), and Landen Brown
                (age 20) were driving down Cranberry Road in Walworth
                County, Wisconsin at around 7:00 p.m. on May 28, 2017.
                Jason sat behind the wheel, Landen occupied the front
                passenger seat, and Hunter rode in the back seat. At some
                point during their drive, the boys’ car began to speed as fast
                as 123 MPH. They sped along at these high speeds for
                several minutes, before they eventually ran off the road at
                approximately 113 MPH and crashed into a tree. Tragically,
                their car burst into flames, and all three boys died.

                    Shortly before the crash, Landen opened Snapchat, a
                smartphone application, to document how fast the boys were
                going. Snapchat is a social media platform that allows its
                users to take photos or videos (colloquially known as
                “snaps”) and share them with other Snapchat users. To keep
                its users engaged, Snapchat rewards them with “trophies,
                streaks, and social recognitions” based on the snaps they
                send. Snapchat, however, does not tell its users how to earn
                these various achievements.

                    The app also permits its users to superimpose a “filter”
                over the photos or videos that they capture through Snapchat
                at the moment they take that photo or video. Landen used
                one of these filters—the “Speed Filter”—minutes before the
                fatal accident on May 28, 2017. The Speed Filter enables
                Snapchat users to “record their real-life speed.” An example
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 6 of 18 Page ID #:561




                6                    LEMMON V. SNAP

                of the digital content that a Snapchat user might create with
                this filter is portrayed below.




                A Snapchat user could also “overlay” the above information
                onto a mobile photo or video that they previously captured.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 7 of 18 Page ID #:562




                                      LEMMON V. SNAP                         7

                    Many of Snapchat’s users suspect, if not actually
                “believe,” that Snapchat will reward them for “recording a
                100-MPH or faster [s]nap” using the Speed Filter.
                According to plaintiffs, “[t]his is a game for Snap and many
                of its users” with the goal being to reach 100 MPH, take a
                photo or video with the Speed Filter, “and then share the
                100-MPH-Snap on Snapchat.”

                    Snapchat allegedly knew or should have known, before
                May 28, 2017, that its users believed that such a reward
                system existed and that the Speed Filter was therefore
                incentivizing young drivers to drive at dangerous speeds.
                Indeed, the Parents allege that there had been: a series of
                news articles about this phenomenon; an online petition that
                “called on Snapchat to address its role in encouraging
                dangerous speeding”; at least three accidents linked to
                Snapchat users’ pursuit of high-speed snaps; and at least one
                other lawsuit against Snap based on these practices. While
                Snapchat warned its users against using the Speed Filter
                while driving, these warnings allegedly proved ineffective.
                And, despite all this, “Snap did not remove or restrict access
                to Snapchat while traveling at dangerous speeds or otherwise
                properly address the danger it created.”

                                              B.

                    On May 23, 2019, Hunter’s and Landen’s parents filed
                this negligent design lawsuit against Snap. Snap moved to
                dismiss the Parents’ initial complaint for failure to state a
                claim under Federal Rule of Civil Procedure 12(b)(6),
                contending that the Parents had failed to allege a plausible
                negligence claim and that the Communications Decency Act
                immunized it from liability. The district court agreed and
                dismissed the Parents’ first complaint for failure to allege “a
                causal connection between Defendant’s Speed Filter and the
                car accident” and because it was “not clear whether their
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 8 of 18 Page ID #:563




                8                    LEMMON V. SNAP

                claim is barred under the [CDA].” However, it granted leave
                to amend so that the Parents could cure these deficiencies.

                    On November 18, 2019, the Parents filed an amended
                complaint, which Snap moved to dismiss on the same
                grounds as before. This time, the district court granted the
                motion to dismiss solely on the basis of immunity under
                47 U.S.C. § 230(c)(1). Because it concluded that the CDA
                rendered Snap immune from the Parents’ claim, it did not
                address Snap’s argument that the Parents had again failed to
                plead causation adequately. The district court denied further
                leave to amend, and entered a final judgment on
                February 25, 2020. The Parents then filed this timely appeal.

                                             II.

                    We review de novo both the district court’s order
                dismissing the Parents’ claim pursuant to Federal Rule of
                Civil Procedure 12(b)(6) and any questions of statutory
                interpretation that informed that decision. Dyroff, 934 F.3d
                at 1096. The Parents’ amended complaint will survive at this
                stage if it states “a plausible claim for relief,” i.e., if it
                permits “the reasonable inference that the defendant is liable
                for the misconduct alleged.” Id. (citation omitted). This
                standard requires determining whether the CDA bars the
                Parents’ claim as pleaded in the amended complaint. See id.

                                             III.

                    In 1996, when the internet was young and few of us
                understood how it would transform American society,
                Congress passed the CDA. See 47 U.S.C. § 230. That act
                “provide[d] internet companies with immunity from certain
                claims” in order “‘to promote the continued development of
                the Internet and other interactive computer services.’”
                HomeAway.com, Inc. v. City of Santa Monica, 918 F.3d 676,
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 9 of 18 Page ID #:564




                                          LEMMON V. SNAP                                 9

                681 (9th Cir. 2019) (quoting 47 U.S.C. § 230(b)(1)).
                Specifically, Congress commanded that “[n]o provider or
                user of an interactive computer service shall be treated as the
                publisher or speaker of any information provided by another
                information content provider.” 1 47 U.S.C. § 230(c)(1); see
                also id. § 230(e)(3) (explicitly preempting any state or local
                law inconsistent with this section). Though somewhat
                jargony, this provision shields from liability those
                individuals or entities that operate internet platforms, to the
                extent their platforms publish third-party content.

                     To determine whether § 230(c)(1) applies here—and
                thus immunizes Snap from the Parents’ claim—we apply the
                three-prong test set forth in Barnes v. Yahoo!, Inc., 570 F.3d
                1096 (9th Cir. 2009). Snap thus enjoys CDA immunity only
                if it is “(1) a provider or user of an interactive computer
                service (2) whom a plaintiff seeks to treat, under a state law
                cause of action, as a publisher or speaker (3) of information
                provided by another information content provider.” Dyroff,
                934 F.3d at 1097 (quoting Barnes, 570 F.3d at 1100–01).
                We examine each of these questions in turn.

                                                   A.

                    The parties do not dispute that Snap is a provider of an
                “interactive computer service,” and we agree that Snap
                qualifies as one given the CDA’s “expansive” definition of

                    1
                       The statute defines an “interactive computer service” as “any
                information service, system, or access software provider that provides or
                enables computer access by multiple users to a computer server,
                including specifically a service or system that provides access to the
                Internet . . . .” 47 U.S.C. § 230(f)(2). Meanwhile, an “information
                content provider” is “any person or entity that is responsible, in whole or
                in part, for the creation or development of information provided through
                the Internet or any other interactive computer service.” Id. § 230(f)(3).
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 10 of 18 Page ID #:565




                10                         LEMMON V. SNAP

                that term. Kimzey v. Yelp! Inc., 836 F.3d 1263, 1268 (9th
                Cir. 2016) (citation omitted); see also Barnes, 570 F.3d
                at 1101. According to the amended complaint, the Snapchat
                application permits its users to share photos and videos
                through Snap’s servers and the internet. Snapchat thus
                necessarily “enables computer access by multiple users to a
                computer server,” 47 U.S.C. § 230(f)(2), and Snap, as the
                creator, owner, and operator of Snapchat, is therefore a
                “provider” of an interactive computer service.          Id.
                § 230(f)(3).

                                                    B.

                    The second Barnes question asks whether a cause of
                action seeks to treat a defendant as a “publisher or speaker”
                of third-party content. 2 Dyroff, 934 F.3d at 1097; Barnes,
                570 F.3d at 1100. We conclude that here the answer is no,
                because the Parents’ claim turns on Snap’s design of
                Snapchat.

                    In this particular context, “publication” generally
                “involve[s] reviewing, editing, and deciding whether to
                publish or to withdraw from publication third-party
                content.” HomeAway, 918 F.3d at 681 (citation omitted). A

                     2
                       The district court and the parties have, at various times, suggested
                that this aspect of the Barnes test is undisputed. Having parsed the
                Parents’ arguments and citations before both our court and the district
                court, we do not agree. Though those arguments could have benefited
                from greater analytic exposition, the Parents have sufficiently preserved
                this issue for our review. In any event, it is within our discretion to reach
                this issue. See In re Mercury Interactive Corp. Secs. Litig., 618 F.3d
                988, 992 (9th Cir. 2010) (noting we may exercise our discretion in this
                regard when “the issue presented is purely one of law and . . . does not
                depend on the factual record developed below” (citation omitted)). We
                exercise that discretion here, given that Snap addressed this issue both in
                its answering brief and before the district court.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 11 of 18 Page ID #:566




                                     LEMMON V. SNAP                       11

                defamation claim is perhaps the most obvious example of a
                claim that seeks to treat a website or smartphone application
                provider as a publisher or speaker, but it is by no means the
                only type of claim that does so. Barnes, 570 F.3d at 1101–
                02; see also Doe v. Internet Brands, Inc., 824 F.3d 846, 851
                (9th Cir. 2016). Thus, regardless of the type of claim
                brought, we focus on whether “the duty the plaintiff alleges”
                stems “from the defendant’s status or conduct as a publisher
                or speaker.” Barnes, 570 F.3d at 1107.

                    Here, the Parents seek to hold Snap liable for its
                allegedly “unreasonable and negligent” design decisions
                regarding Snapchat. They allege that Snap created:
                (1) Snapchat; (2) Snapchat’s Speed Filter; and (3) an
                incentive system within Snapchat that encouraged its users
                to pursue certain unknown achievements and rewards. The
                Speed Filter and the incentive system then supposedly
                worked in tandem to entice young Snapchat users to drive at
                speeds exceeding 100 MPH.

                    The Parents thus allege a cause of action for negligent
                design—a common products liability tort. This type of claim
                rests on the premise that manufacturers have a “duty to
                exercise due care in supplying products that do not present
                an unreasonable risk of injury or harm to the public.” Lewis
                Bass, Prods. Liab.: Design & Mfg. Defects § 2.5 (2d ed.,
                Sept. 2020 Update). Thus, a negligent design action asks
                whether a reasonable person would conclude that “the
                reasonably foreseeable harm” of a product, manufactured in
                accordance with its design, “outweigh[s] the utility of the
                product.” Merrill v. Navegar, Inc., 28 P.3d 116, 125 (Cal.
                2001) (citation omitted); see also Morden v. Cont’l AG,
                611 N.W.2d 659, 674 (Wis. 2000) (explaining that the
                relevant “duty of care requires manufacturers to foresee all
                reasonable uses and misuses and the consequent foreseeable
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 12 of 18 Page ID #:567




                12                        LEMMON V. SNAP

                dangers” of their products “and to act accordingly” (citation
                omitted)). 3

                     The duty underlying such a claim differs markedly from
                the duties of publishers as defined in the CDA.
                Manufacturers have a specific duty to refrain from designing
                a product that poses an unreasonable risk of injury or harm
                to consumers. See Dan B. Dobbs et al., Dobbs’ Law of Torts
                § 478 (2d ed., June 2020 Update). Meanwhile, entities
                acting solely as publishers—i.e., those that “review[]
                material submitted for publication, perhaps edit[] it for style
                or technical fluency, and then decide[] whether to publish
                it,” Barnes, 570 F.3d at 1102—generally have no similar
                duty. See Dobbs’ Law of Torts § 478.

                     It is thus apparent that the Parents’ amended complaint
                does not seek to hold Snap liable for its conduct as a
                publisher or speaker. Their negligent design lawsuit treats
                Snap as a products manufacturer, accusing it of negligently
                designing a product (Snapchat) with a defect (the interplay
                between Snapchat’s reward system and the Speed Filter).
                Thus, the duty that Snap allegedly violated “springs from”
                its distinct capacity as a product designer. Barnes, 570 F.3d
                at 1107. This is further evidenced by the fact that Snap could
                have satisfied its “alleged obligation”—to take reasonable
                measures to design a product more useful than it was
                foreseeably dangerous—without altering the content that

                     3
                      The parties have agreed that the tort law of either California or
                Wisconsin governs in this case. See generally Restatement (Second) of
                Torts § 398 (1965) (“A manufacturer of a chattel made under a plan or
                design which makes it dangerous for the uses for which it is
                manufactured is subject to liability to others whom he should expect to
                use the chattel or to be endangered by its probable use for physical harm
                caused by his failure to exercise reasonable care in the adoption of a safe
                plan or design.”).
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 13 of 18 Page ID #:568




                                         LEMMON V. SNAP                              13

                Snapchat’s users generate. Internet Brands, 824 F.3d at 851.
                Snap’s alleged duty in this case thus “has nothing to do with”
                its editing, monitoring, or removing of the content that its
                users generate through Snapchat. Id. at 852.

                    To the extent Snap maintains that CDA immunity is
                appropriate because the Parents’ claim depends on the ability
                of Snapchat’s users to use Snapchat to communicate their
                speed to others, it disregards our decision in Internet Brands.
                That Snap allows its users to transmit user-generated content
                to one another does not detract from the fact that the Parents
                seek to hold Snap liable for its role in violating its distinct
                duty to design a reasonably safe product. As in Internet
                Brands, Snap “acted as the ‘publisher or speaker’ of user
                content by” transmitting Landen’s snap, “and that action
                could be described as a ‘but-for’ cause of [the boys’]
                injuries.” 824 F.3d at 853. This is unsurprising: Snap “is
                an internet publishing business. Without publishing user
                content, it would not exist.” Id. But though publishing
                content is “a but-for cause of just about everything” Snap is
                involved in, that does not mean that the Parents’ claim,
                specifically, seeks to hold Snap responsible in its capacity as
                a “publisher or speaker.” Id. The duty to design a
                reasonably safe product is fully independent of Snap’s role
                in monitoring or publishing third-party content. 4


                     4
                       Nor would proving causation through the snap that Landen sent
                shortly before his death implicate § 230(c)(1) immunity, because the
                Parents do not fault Snap for publishing that photo message. Instead,
                that snap merely suggests, as circumstantial evidence, that the alleged
                negligent design of Snapchat had the very causal effect that the Parents’
                otherwise allege. By contrast, we note that the Parents would not be
                permitted under § 230(c)(1) to fault Snap for publishing other Snapchat-
                user content (e.g., snaps of friends speeding dangerously) that may have
                incentivized the boys to engage in dangerous behavior. For attempting
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 14 of 18 Page ID #:569




                14                       LEMMON V. SNAP

                    Because the Parents’ claim does not seek to hold Snap
                responsible as a publisher or speaker, but merely “seek[s] to
                hold Snapchat liable for its own conduct, principally for the
                creation of the Speed Filter,” § 230(c)(1) immunity is
                unavailable. Maynard v. Snapchat, Inc., 816 S.E.2d 77,
                81 (Ga. Ct. App. 2018) (emphasis added).

                                                  C.

                    CDA immunity is also unavailable in this case because
                the Parents’ negligent design claim does not turn on
                “information provided by another information content
                provider.” Barnes, 570 F.3d at 1101.

                    By its plain terms, and as the last part of the Barnes test
                recognizes, § 230(c)(1) cuts off liability only when a
                plaintiff’s claim faults the defendant for information
                provided by third parties. 47 U.S.C. § 230(c)(1). Thus,
                internet companies remain on the hook when they create or
                develop their own internet content. See Fair Hous. Council
                of San Fernando Valley v. Roommates.com, LLC, 521 F.3d
                1157, 1162 (9th Cir. 2008) (en banc). And they also may
                face liability to the extent they are “‘responsible . . . in part,
                for the creation or the development of’ the offending
                content” on the internet. Id. at 1162 (quoting 47 U.S.C.
                § 230(f)(3)); see also Kimzey, 836 F.3d at 1269 (asking
                whether a defendant “ma[de] a material contribution to the
                creation or development of [the] content” underlying a given
                claim).




                to hold Snap liable using such evidence would treat Snap as a publisher
                of third-party content, contrary to our holding here. See Section III.C.
                infra.
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 15 of 18 Page ID #:570




                                     LEMMON V. SNAP                        15

                    This case presents a clear example of a claim that simply
                does not rest on third-party content. Snap indisputably
                designed Snapchat’s reward system and Speed Filter and
                made those aspects of Snapchat available to users through
                the internet. See Roommates, 521 F.3d at 1168 (noting that
                the word “develop” in the CDA connotes “making usable or
                available”). And the Parents’ negligent design claim faults
                Snap solely for Snapchat’s architecture, contending that the
                app’s Speed Filter and reward system worked together to
                encourage users to drive at dangerous speeds.

                    Notably, the Parents do not fault Snap in the least for
                publishing Landen’s snap. Indeed, their amended complaint
                fully disclaims such a reading of their claim: “The danger is
                not the Snap [message using the Speed Filter] itself.
                Obviously, no one is harmed by the post. Rather, the danger
                is the speeding.” AC ¶ 14. While we need not accept
                conclusory allegations contained in a complaint, we must
                nonetheless read the complaint in the light most favorable to
                the Parents. See Dyroff, 934 F.3d at 1096. And this
                statement reinforces our own reading of the Parents’
                negligent design claim as standing independently of the
                content that Snapchat’s users create with the Speed Filter.

                    To sum up, even if Snap is acting as a publisher in
                releasing Snapchat and its various features to the public, the
                Parents’ claim still rests on nothing more than Snap’s “own
                acts.” Roommates, 521 F.3d 1165. The Parents’ claim thus
                is not predicated on “information provided by another
                information content provider.” Barnes, 570 F.3d at 1101.

                    Each of Snap’s novel attempts to expand CDA immunity
                beyond these straightforward principles is to no avail. To
                start, while providing content-neutral tools does not render
                an internet company a “creator or developer” of the
                downstream content that its users produce with those tools,
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 16 of 18 Page ID #:571




                16                    LEMMON V. SNAP

                our case law has never suggested that internet companies
                enjoy absolute immunity from all claims related to their
                content-neutral tools. See Dyroff, 934 F.3d at 1099; Kimzey,
                836 F.3d at 1269–70; Roommates, 521 F.3d at 1175. To the
                contrary, “[t]he [CDA] was not meant to create a lawless no-
                man’s-land on the Internet.” Roommates, 521 F.3d at 1164.
                Those who use the internet thus continue to face the prospect
                of liability, even for their “neutral tools,” so long as
                plaintiffs’ claims do not blame them for the content that third
                parties generate with those tools.

                    Next, the Parents’ allegations concerning the Speed
                Filter and Snapchat’s reward system are not a creative
                attempt to plead around the CDA. In the cases where such
                creative pleading has posed a concern, the plaintiff’s claims,
                at bottom, depended on a third party’s content, without
                which no liability could have existed. See Dyroff, 934 F.3d
                at 1096 (alleging defendant developed content because its
                website’s “recommendation and notification functions were
                ‘specifically designed to make subjective, editorial decisions
                about users based on their posts’”); Kimzey, 836 F.3d at 1269
                (alleging defendant developed content when it integrated a
                third party’s defamatory review “into its own
                ‘advertisement’ or ‘promotion’ on Google” using its “unique
                star-rating system”). However, as already explained, the
                Parents’ claim does not depend on what messages, if any, a
                Snapchat user employing the Speed Filter actually sends.
                This is thus not a case of creative pleading designed to
                circumvent CDA immunity.

                    Last, Snap misunderstands the import of our statement in
                Dyroff that a website’s “tools meant to facilitate the
                communication and content of others” were “not content in
                and of themselves.” 934 F.3d at 1098. For even accepting
                that statement at face value, it does nothing to advance
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 17 of 18 Page ID #:572




                                     LEMMON V. SNAP                       17

                Snap’s argument. It is by now clear that the Parents’
                negligent design claim does not turn on the content of
                Landen’s particular snap. Thus, if Snapchat’s Speed Filter
                and award system were not content for purposes of the CDA,
                then the Parents’ negligence or negligent design claim would
                rest on no CDA “content” whatsoever, and Snap would still
                receive no immunity. After all, CDA immunity is available
                only to the extent a plaintiff’s claim implicates third-party
                content. See 47 U.S.C. § 230(c)(1).

                                            ***

                    In short, Snap “is being sued for the predictable
                consequences of” designing Snapchat in such a way that it
                allegedly encourages dangerous behavior. Roommates,
                521 F.3d at 1170. The CDA does not shield Snap from
                liability for such claims. See Internet Brands, 824 F.3d
                at 853 (“Congress has not provided an all purpose get-out-
                of-jail-free card for businesses that publish user content on
                the internet, though any claims might have a marginal
                chilling effect on internet publishing businesses.”).

                                            IV.

                    Snap has also urged us to affirm the district court’s
                decision on the alternative ground that the Parents have
                failed to plead adequately in their amended complaint the
                causation element of their negligent design claim. Though
                we may affirm on any ground supported by law, we decline
                to exercise that discretion here for three reasons. Upper
                Skagit Indian Tribe v. Lundgren, 138 S. Ct. 1649, 1654
                (2018).

                   First, the district court dismissed the Parents’ amended
                complaint based “entirely on the CDA[,] and we refrain from
                deciding an issue that the district court has not had the
Case 2:19-cv-04504-MWF-KS Document 67 Filed 05/04/21 Page 18 of 18 Page ID #:573




                18                   LEMMON V. SNAP

                opportunity to evaluate.” Roommates, 521 F.3d at 1175
                n.40. Second, the district court stated when it dismissed the
                Parents’ amended complaint that it would ordinarily have
                granted leave to amend, but it declined to do so based on its
                belief that the Parents could not surmount the issue of CDA
                immunity. It thus appears the district court would have
                granted further leave to amend if the sole defect in the
                Parents’ amended complaint was a mere failure to plead
                legal causation. Third, the district court has yet to decide
                whether there exists a conflict between Wisconsin and
                California law on the issue of legal causation. Nor has it
                decided, in the event there is such a conflict, which state’s
                law governs that claim. See generally Cooper v. Tokyo Elec.
                Power Co. Holdings, Inc., 960 F.3d 549, 559 (9th Cir. 2020)
                (laying out the relevant analytic framework), cert. denied
                sub nom. Cooper v. TEPCO, No. 20-730, 2021 WL 1163742
                (U.S. Mar. 29, 2021).

                                             V.

                    For these reasons, we REVERSE the district court’s
                dismissal of the Parents’ amended complaint on the ground
                of immunity under 47 U.S.C. § 230(c)(1) and REMAND
                this matter for further proceedings consistent with this
                opinion.
